Reasons for allowance
          Claims 1, 3-5, 7-9, 21-32 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Kollgaard et al. (U.S. Pub No. 2008/0109187 A1).  Kollgaard et al. directed for providing nondestructive inspection (NDI) services. For example in accordance with an embodiment of the invention, a system for remote inspection includes a nondestructive inspection (NDI) system configured to examine a structure and provide NDI data related to a damage condition of the structure, the NDI system being configured to communicate the NDI data to a remote location; and a remote computer disposed at the remote location, the remote computer being configured to receive the NDI data and provide the received NDI data for a review, the remote computer being configured to communicate an analytical result based on the review to the NDI system, the analytical result including a repair disposition decision corresponding to the damage condition.  Kollgaard et al. alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1, 3-5, 7-9, 21-32 are found allowable. 
 Also, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 08/24/2020, and the " Applicant summary of interview with examiner” filed 07/19/2017 are persuasive, as such the reasons for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MD N HAQUE/Primary Examiner, Art Unit 2487